Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/22 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Nesli Doran-Civan on 5/2/22. 

The application has been amended as follows: 
1.	(Currently Amended) A method comprising:
receiving, at a service provider computer from a resource provider via a first communication channel, a first transaction request comprising a number of details including data related to a first transaction and a device identifier associated with a second user device that was provided to the resource provider via a user interface displayed on first user device;
transmitting, by the service provider computer, a request to the second user device using the device identifier via a second communication channel different from the first communication channel, for a first token, the request including the number of details related to the first transaction received from the resource provider;
receiving, from the second user device by the service provider computer, the first token, wherein the first token is a token that is generated or retrieved by a token application installed on the second user device, wherein the token application is caused to authenticate a user of the second user device;
generating, by the service provider computer on behalf of the resource provider, an authorization request message comprising the first token received from the second user device in connection with the first transaction between the first user device and the resource provider;
transmitting, by the service provider computer, the authorization request message comprising the first token to an authorization computer for authorization in the first transaction, such that the resource provider is not provided with the first token;
storing, by the service provider computer, the first token in association with the resource provider and one or more use criteria;
receiving, by the service provider computer from the resource provider, a second transaction request including the device identifier in a second transaction after the first transaction;[AltContent: textbox (375807183v.175807183v.1)]
upon receiving the second transaction request, transmitting, by the service provider computer, a message to the second user device to confirm the second transaction;
upon receiving a confirmation from the second user device, determining, by the service provider computer, a validity of the first token based on whether the one or more use criteria associated with the first token have been exceeded;
upon determining that the first token is not valid, obtaining, by the service provider computer, a second token, wherein the second token is generated from the first token using a function based on the first token and a transaction counter, wherein the first token and the second token are substitute values for a primary account number identifying a same account of the user; and
transmitting, by the service provider computer, a second authorization request message comprising the second token related to the first token to the authorization computer for authorization of the second transaction.
2.	(Previously presented) The method of claim 1, wherein the first user device is a personal computer and the user second device is a mobile device.
3. – 6.	(Canceled)
7.	(Previously presented) The method of claim 1, wherein the device identifier is a phone number.
8. – 10.	(Canceled)
11.	(Currently Amended) A system comprising:
a processor; and
a memory including instructions that, when executed with the processor, cause the system to, at least:
receive, from a resource provider via a first communication channel, a first transaction request comprising a number of details including data related to a first transaction and a device identifier associated with a second user device that was provided to the resource provider via a user interface displayed on first user device;
transmit a request to the second user device using the device identifier via a second communication channel different from the first communication channel, for a first access token, the request including the number of details related to the first transaction received from the resource provider;
receive, from the second user device, the first access token, wherein the first access token is a token that is generated or retrieved by a token application installed on the second user device, wherein the token application is caused to authenticate a user of the second user device;
generate, on behalf of the resource provider, a first authorization request message comprising the first access token received from the second user device in connection with the first transaction between the first user device and the resource provider;
transmit the first authorization request message comprising the first access token to an authorization computer for authorization in the first transaction such that the resource provider is not provided with the first access token;
store, within the memory, the first access token in association with the resource provider and one or more use criteria;
receive, from the resource provider, a second transaction request including the device identifier in a second transaction after the first transaction;
upon receiving the second transaction request, transmit a message to the second user device to confirm the second transaction;
upon receiving a confirmation from the second user device, determine a validity of the first access token based on whether the one or more use criteria associated with the first access token have been exceeded; and
upon determining that the first access token is not valid, obtain a second token, wherein the second token is generated from the first access token using a function based on the first access token and a transaction counter, wherein the first access token and the second token are substitute values for a primary account number identifying a same account of the user; and
transmit a second authorization request message comprising the second token to the authorization computer for authorization of the second transaction.
12.	(Canceled)
13.	(Previously presented) The system of claim 11, wherein the request transmitted to the second user device causes at least one token application to be displayed on the second user device.
14.	(Previously presented) The system of claim 13, wherein the request transmitted to the second user device causes an instance of a token application selected from the at least one token application to be opened.
15.	(Original) The system of claim 14, wherein the instance of the token application is initiated with details of the first transaction.
16.-17.	(Canceled)
18.	(Currently Amended) A mobile device comprising:
a display;
a processor; and
a memory including instructions that, when executed with the processor, cause the mobile device to, at least:
receive, from a service provider computer, transaction information including data related to a first transaction initiated via a client device and account identifying data, the first transaction initiated with a resource provider via the client device;
identify a number of token applications installed on the mobile device capable of being used in the first transaction;
display the number of token applications on a user interface displayed on the display;
receive, via the user interface displayed on the display, an indication of an individual token application of the number of token applications to be used in the first transaction;
execute the individual token application in the memory, the individual token application being provided with the transaction information upon its execution;
receive a first token from the individual token application, wherein the first token is a token that is generated or retrieved by the individual token application, wherein the individual token application is caused to authenticate a user of the mobile device;
provide the first token to the service provider computer via a first communication channel, wherein the service provider computer is caused to complete the first transaction on behalf of the resource provider over a second communication channel different from the first communication channel using the first token without providing the first token to the resource provider;
receive, from the service provider computer, a second transaction information related to a second transaction initiated with the resource provider after completion of the first transaction;
receive approval to proceed with the second transaction from the user of the mobile device; and
upon receiving approval to proceed from the user of the mobile device, cause the service provider computer to complete the second transaction on behalf of the resource provider using a second token, wherein the second token is generated from the first token using a function based on the first token and a transaction counter, wherein the first token and the second token are substitute values for a primary account number identifying a same account of the user.
19.	(Canceled)
20.	(Previously presented) The mobile device of claim 18, wherein the first token is provided to the individual token application by a remote server associated with the individual token application.
21.	(Canceled) 
22.	(Previously presented) The method of claim 1, wherein the first token, the second token, and the primary account number each have 16 digits.
23.	(Canceled) 
24.	(Previously presented) The method of claim 1, wherein the request for the first token is transmitted to the second user device in form of a short messaging service (SMS) message.
25.	(Previously presented) The method of claim 1, wherein the number of details further include one or more of an identifier for the resource provider, an amount of the first transaction or an indication of an item for which the first transaction is to be conducted. 
26.	(Previously presented) The method of claim 1, wherein the first transaction is an electronic transaction. 
27.	(Canceled) 
28.	(Previously presented) The method of claim 1, wherein the device identifier for the second user device is provided in a field of the first transaction request that is reserved for an account identifier of the account of the user to be used in the first transaction. 
29.	(Previously presented) The mobile device of claim 18, wherein the resource provider fails to support the individual token application or tokens generated by the individual token application. 

30.	(Previously presented) The method of claim 1, wherein the first transaction is an electronic transaction performed on a website maintained by the resource provider.

31.	(Canceled) 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 1,2, 7, 11, 13,14,15, 18, 20,22,24,25,26,28-30 are allowed.

The most relevant art of record is;
The most relevant patent references are ; US Patent Publication 20160019536 to Ortiz and US Patent Publication 20090210712 to Fort.
On Interference search, US Patent Publication 20170103388 to Pillai was also identified.
The most relevant Non-Patent Literature from IP.com is;

“Secure Communication for Internet Payment in Heterogeneous Networks”, IEEE 2010
“Leveraging Cellular Infrastructure to Improve Fraud Prevention”, IEEE 2009

None of the art of record nor the newly identified art teaches or suggests as found in claims 1, 11 and 18, claim 1 exemplified; 
“upon determining that the first token is not valid, obtaining, by the service provider computer, a second token, wherein the second token is generated from the first token using a function based on the first token and a transaction counter, wherein the first token and the second token are substitute values for a primary account number identifying a same account of the user; and
transmitting, by the service provider computer, a second authorization request message comprising the second token related to the first token to the authorization computer for authorization of the second transaction.”

The instant invention is linked to the computer by requiring two user devices, a newly introduced user interface and communication of token authorization to authenticate a user. The inventive concept is a computer centric authentication method for transactions that is a practical application and technical improvement in the art. Likewise applicant invention would not be practically implemented without the technical elements presented in the claims such as two specific devices, a service provider computer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698